DETAILED ACTION
	Claims 20-36 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendments
	The amendment filed on August 11, 2021 has been acknowledged and has been entered into the instant application file.  New claim 36 is drawn to the same subject matter as withdrawn Group II from the restriction requirement mailed on December 2, 2020.  Therefore, claim 36 is withdrawn from further consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Information Disclosure Statement
	The Information Disclosure Statement filed on June 10, 2021 has been considered by the Examiner.
Previous Improper Markush Grouping Rejections
Claims 20-22, 25, and 29 were previously rejected on the basis that it contains an improper Markush grouping of alternatives. 
The Applicant has traversed the rejection that the compounds of claim 20 have a common core of formula II:  a carbene ligand in which a coordinating carbon is flanked and stabilized by a nitrogen and a donor atom, with Y1 and Y2 groups and an additional coordinating group.  However, Formula II, 
    PNG
    media_image1.png
    177
    183
    media_image1.png
    Greyscale
, does not have a core structure that is constant such that the claimed utility necessarily flows from the structure.  The recitation by Applicant of a shared common core is not a proper common core due to the variability in the structure.  Therefore, the rejection is maintained.
Previous Claim Rejections - 35 USC § 102
Claims 20-23, 25, and 29 were previously rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hiraki et al. (Journal of Organometallic Chemistry, 1981, 413-419).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Previous Double Patenting Rejections
Claims 20-23 and 25 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of U.S. Patent No. 7,846,763. 
Claims 20-23 and 25 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of U.S. Patent No. 8,377,740. 
Claims 20, 22, and 25 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,024,308. 

Claims 20-23 and 25 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,573,828. 
Claims 20-23, 25, and 29 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 and 24 of copending Application No. 16/729,812, published as US PGPUB 2020/0136064 (reference application).
	The Applicant has asked that the above rejections be held in abeyance until such time as the present claims are found to be otherwise allowable.  However, it is the policy of the Office to make all applicable rejections of record in order to promote compact prosecution.  Therefore, the above rejections are maintained.
Improper Markush Groupings
Claims 20-22, 25, and 29 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of an uncharged transition metal complex comprising a structure of formula (II) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: there is no shared common core structure from which the utility necessarily flows from.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-23 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of U.S. Patent No. 7,846,763. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘763 patent is drawn to complexes of the formula 
    PNG
    media_image2.png
    296
    297
    media_image2.png
    Greyscale
where the carbene ligand mirrors that of structure c of claim 23.  Additionally, m and o can be 0, M1 is Ir, and n can be 3 where each ligand is the same.  The ligand is shown to bind in a bidentate fashion as is monoanionic as the ligand is deprotonated prior to binding with the metal.  
Claims 20-23 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of U.S. Patent No. 8,377,740. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘740 patent is drawn to complexes of the formula 
    PNG
    media_image3.png
    306
    262
    media_image3.png
    Greyscale
where the carbene ligand mirrors that of structure b of claim 23.  Additionally, m and o can be 0, M1 is Ir, and n can be 3 where each ligand is the same.  The ligand is shown to bind in a bidentate fashion as is monoanionic as the ligand is deprotonated prior to binding with the metal.  
Claims 20, 22, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,024,308. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘308 patent is drawn to complexes of the formula 
    PNG
    media_image4.png
    80
    120
    media_image4.png
    Greyscale
, where carbene is 
    PNG
    media_image5.png
    185
    184
    media_image5.png
    Greyscale
where Do1 is O or S and the other substituents mirror what is in instant claim 20.  
Claims 20-23, 25, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11, 14, 23, and 25 of U.S. Patent No. 9,748,498. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘498 patent is drawn to complexes of the formula
    PNG
    media_image6.png
    167
    251
    media_image6.png
    Greyscale
where the carbene ligand mirrors that of structures b, c, and d of claim 23.  Additionally, m and o can be 0, M1 includes Pt (II), and n can be 2 where each ligand is the same.  
Claims 20-23 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,573,828. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘308 patent is drawn to complexes of the formula 
    PNG
    media_image4.png
    80
    120
    media_image4.png
    Greyscale
, where carbene is 
    PNG
    media_image5.png
    185
    184
    media_image5.png
    Greyscale
where M1 is Ir and the carbene ligand mirrors that of structures b, c, and d of claim 23.
Claims 20-23, 25, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 and 24 of copending Application No. 16/729,812, published as US PGPUB 2020/0136064 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘812 application is drawn to a uncharged transition metal-carbene complex comprising a structure of the formula 
    PNG
    media_image7.png
    203
    203
    media_image7.png
    Greyscale
, where A can form a five or six membered ring, Y1 and Y2 can be separate or form an aromatic ring, Do is N, O, or S, and metal can include Pt (II).  Y3 can be hydrogen or alkyl.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claims 20-23, 25, and 29 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626